DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN 202010273606.8 on 04/09/2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010273606.8 application as required by 37 CFR 1.55.
Note the Applicants’ filing on 05/19/2020 does not have the filing date information.
Election/Restrictions
Applicant’s election without traverse of Species 1, Fig. 1, in the reply filed on 12/15/2021 is acknowledged.
Applicants designated claims 1-9 and 16-20 read into elected Species.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species of Fig. 2 and Fig. 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
The “at least one storage unit” in claim 1, this is considered as “a main storage device, a feeding guiding tube, and a first valve” as described in claim 4, see [0051] and [0053]. As the “a main storage device configured to store …”, the main storage device is considered a storage container.
The “at least one feeding unit” of claim 1, this is considered as “a secondary storage device, a feeding guiding tube, a second valve” as described in claim 16, see [0061] and [0066]. As the “a secondary storage device configured to store …”, the secondary storage device is considered as a secondary storage container.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


The “A device for vapor depositing metal” of claim 1 and “a main storage device configured to store a ball-shaped metal evaporation material” of claim 4 are an intended use of the apparatus, an apparatus that is capable of storing the ball-shaped metal evaporation material and depositing metal is considered read into the claim.
“wherein before the isolating door is opened, the storage chamber is vacuumized by the vacuum system, so that the vacuum degree of the storage chamber is equal to the vacuum degree of the vapor-deposition chamber” of claim 3, the operation of the apparatus is considered an intended use of the apparatus.
The “a diameter of the ball-shaped metal evaporation material ranges from 1 mm to 2mm” of claim 5, when the storage container is capable of storing metal evaporation material ranges from 1 mm to 2mm is considered read into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

	Note “a feeding guiding tube” is cited in claim 4 and 16 respectively. These are two different feeding guiding tubes, belong to the at least one storage unit and to the at least one feeding unit respectively. To be consistent with other claim term, the examiner suggest amend the latter to “a second feeding guiding tube”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein when the material is fed, a feeding port of the feeding guiding tube is positioned at an edge of the at least one evaporation crucible”, it is not clear how close the feeding port has to be close to the edge of the crucible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Felde et al. (US 5195651, hereafter ‘651), in view of Little et al. (US 20110165326, hereafter ‘326).
‘651 teaches some limitations of:
Claim 1: Vapor source material such as uranium, which is to be dropped into a melt in an evaporator, is made into many balls of identical diameters and placed inside a container. An elongated sloping pipe is connected to the container and leads to the evaporator such that these balls can travel sequentially therealong by gravity (abstract), 
A fresh supply of feed balls is delivered inside a supply container 60 provided with a matching flange 62 to which is attached a sliding plate (not shown) to prevent the balls from prematurely falling out. The supply container 60 is also provided with a vacuum pump (not shown) and a bridge breaker 66 of its own. After the flanges 48 and 62 are tightly joined together, the supply container 60 is evacuated through the vacuum pump valve 64. After the supply container 60 is evacuated, the vacuum pump valve 64 is closed, the isolation valve 44 is opened, and the sliding plate at the flange 62 is opened to allow the balls to flow from the supply container 60 into the lower container 12 through the supply pipe 40. The bridge breaker 66 for the supply container 60 serves to break any bridge that may be formed inside the supply container 60 and prevent the balls from falling freely through the supply pipe 40. In this manner, an infinite quantity of balls may be supplied to the evaporator without affecting the vacuum in the separator or interrupting the operation of the electron beam (col. 4, lines 16-36, supply container 60 is the claimed “storage chamber”, sliding plate at the flange 62 is the claimed “an isolating door” in the claimed “and a storage chamber, wherein the storage chamber is connected to the chamber by an isolating door, and is configured to control the isolating 
 a ball feeder 10 embodying the present invention for periodically supplying to a crucible 52 of an evaporator 50 a specified amount of feed material such as uranium. The feed material of the specified amount is made into spherical balls and a large number of such balls having identical diameters are stored in a cylindrical container 12 (col. 2, lines 38-44, the claimed “and wherein at least one feeding unit in a one-to-one correspondence with the at least one storage unit and at least one evaporation crucible in a one-to-one correspondence with the at least one feeding unit are disposed in the chamber, and the metal evaporation material stored in the at least one storage unit is transported to the corresponding feeding unit by the isolating door and then is transported to the corresponding evaporation crucible”, the feeding unit see claim 16 below).
Claim 4: the tube between the matching flange 62 and the bridge breaker 66 is the claimed “a feeding guiding tube connected to the main storage device and configured to transport the ball-shaped metal evaporation material into the at least one feeding unit”,
the bridge breaker 66 is the claimed “a first valve disposed on the feeding guiding tube, wherein when a material is fed, the first valve is opened, and when the material is already fed, the first 4 valve is closed”.
Claim 16: A vertical pipe 14 is connected to this tipped cylindrical container 12 through an opening 16 provided at the bottom such that the balls stored inside the container 12 tend to roll toward the opening 16 by gravitational force and roll down 
A metering valve 24 of a known type is provided to the sloping pipe 18 at an appropriate position between its inlet and outlet openings 20 and 30 for normally serving as a closed gate to block the downward motion of the balls through the sloping pipe 18 and allowing these balls to pass therethrough one at a time in response to a control signal to open the gate (col. 3, lines 3-9, the claimed “and a second valve disposed on the feeding guiding tube, wherein when a material is fed, the second valve is opened, and when the material is already fed, the second valve is closed”).  

‘651’s standalone supply container 60 and crucible 52 of the evaporator is in the same vacuum environment and does not have a separate external storage chamber surrounding the supply container 60 from the vacuum chamber for the container 12 and crucible 52. ‘651 does not teach the other limitations of:
Claim 1: (1A) (A device) for vapor depositing (metal, comprising: a vapor-deposition (chamber),

(1B) wherein at least one storage unit is disposed in the storage chamber and is configured to store at least one metal evaporation material;
(1C) (and wherein at least one feeding unit in a one-to-one correspondence with the at least one storage unit and at least one evaporation crucible in a one-to-one correspondence with the at least one feeding unit are disposed in the) vapor-deposition (chamber, and the metal evaporation material stored in the at least one storage unit is transported to the corresponding feeding unit by the isolating door and then is transported to the corresponding evaporation crucible).
Claim 4: wherein the at least one storage unit comprises: a main storage device configured to store a ball-shaped metal evaporation material; (a feeding guiding tube connected to the main storage device and configured to transport the ball-shaped metal evaporation material into the at least one feeding unit; and a first valve disposed on the feeding guiding tube, wherein when a material is fed, the first valve is opened, and when the material is already fed, the first 4 valve is closed).

‘326 is analogous art in the field of AUTOMATIC FEED SYSTEM AND RELATED PROCESS FOR INTRODUCING SOURCE MATERIAL TO A THIN FILM VAPOR DEPOSITION SYSTEM (title), A feed system and related process are configured to continuously feed measured doses of source material to a vapor deposition apparatus granular, pellet, or powder form. As discussed above, the source material may be CdTe, which is eventually sublimated in the chamber 64 of the deposition head 62 and deposited as a thin film layer on an underlying substrate 14 (FIGs. 1-2, [0046], 3rd sentence, note the deposition head 62 is within the vacuum chamber 12, see Fig. 1), an enclosure 122 defines a controlled space around the hopper 102 and various other components of the feed system 100. The enclosure 122 is formed by any suitable structure that defines an essentially sealed environment around the components. Suction is maintained in the internal volume of the enclosure 122 via a vent suction 126 that draws air into the enclosure 122 through an inlet filter 124 ([0051]), the vacuum lock chamber 108 is defined between an upstream vacuum lock valve 110 and a downstream vacuum lock valve 112 ([0053]).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied the ball feeder 10 and evaporation system 50 of ‘651 for thin film vapor deposition system of ‘651 (the limitations of 1A and 1C), and to have rearranged the standalone supply container 60 under vacuum with the enclosure 122 with suction/vacuum and hopper 102 of ‘326 (while keeping the bridge breaker 66 to control the open and close of the hopper, the limitation of 1B), for the purpose of continuously feed measured doses of source prima facie case of obviousness. MPEP 2144.07. Note the vacuum lock valve 110 and 112 can also be replaced with simple valves when placed inside the vacuum environment in the vacuum chamber of ‘651.

‘651 further teaches the limitations of:
Claim 17: Fig. 1 shows the slope pipe 18 has the claimed “wherein6 the feeding guiding tube comprises a first part and a second part connected to each other, the first part is straight, and the second part is smoothly curved”.  
Claim 19: Fig. 1 shows the slope pipe outlet/feeding port is away from center of the crucible 52 (the claimed “wherein when the material is fed, a feeding port of the feeding guiding tube is positioned at an edge of the at least one evaporation crucible”).  

The combination of ‘651 and ‘326 further teaches the limitations of:
	Claim 2: an enclosure 122 defines a controlled space around the hopper 102 and various other components of the feed system 100. The enclosure 122 is formed by any suitable structure that defines an essentially sealed environment around the components. Suction is maintained in the internal volume of the enclosure 122 via a vent suction 126 that draws air into the enclosure 122 through an inlet filter 124 (‘326, [0051], different pump/suction than the pump for the vacuum chamber 12, the claimed 
	Claim 3: “wherein before the isolating door is opened, the storage chamber is vacuumized by the vacuum system, so that the vacuum degree of the storage chamber is equal to the vacuum degree of the vapor-deposition chamber” is an intended use of the apparatus, it is also obvious to operate the apparatus at equal vacuum pressure to avoid pressure differential that causes sudden gas flow that disturbs the system performance.
	Claim 9: Referring still to FIG. 2, it may be desired to include a weigh scale 156 configured with the hopper 102 for various control functions … The weigh scale 156 may also be used to calculate average dose weight and keep track of the ongoing source material consumption within the deposition system (‘326, [0052], the claimed “wherein an open degree and an open period of the first valve is controlled according to a predetermined amount of the material”).  
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘651 and ‘326, as being applied to claims 4 and 16 rejection above, further in view of Senba et al. (JP H06161137, hereafter ‘137).
Both ‘651 and ‘326 are silent on the size of the ball/pellet. The combination of ‘651 and ‘326 does not teach the limitations of:
	Claim 5: wherein a diameter of the ball-shaped metal evaporation material ranges from 1 mm to 2 mm.  

st paragraph of [0008]). ’137 teaches that Evaporation is performed by granulating the selenium-based vapor deposition material used for flash vapor deposition and adjusting the particle size within the range of 1.0 mm to 1.7 mm ([0007]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted particle size of 1 to 1.7 mm, as taught by ‘137, as the size of the metal ball of ‘651, for its suitability with predictable results, The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

	The combination of ‘651, ‘326, and ‘137 also teaches the limitations of:
Claim 18: The interior diameter of the sloping pipe 18 and also that of the inlet opening 20 forming the window is only slightly greater than the size of the balls such that the balls in the vertical pipe 14 can be directed through this inlet opening 20 and slide down through the slope pipe 18 (‘651, col. 2, lines 58-63, with the 1.7 mm metal ball as taught by ‘137, it would have been obvious to have the claimed “wherein an internal diameter of the feeding guiding tube ranges from 2 mm to 3 mm”).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘651 and ‘326, as being applied to claim 4 rejection above, further in view of Bangert et al. (US 20090293810, hereafter ‘810).
The combination of ‘651 and ‘326 does not teach the limitations of:
Claim 6: wherein a first slide rail is further disposed in the storage chamber, and the at least one storage unit is slidably connected to the first slide rail.  

‘810 is analogous art in the field of an arrangement for coating a substrate (4) by means of a vapor distributor (3). This vapor distributor (3) is connected with a vaporizer crucible (7) via an inlet (5). At least one valve (13) is disposed between the crucible (7) and the inlet (5). The vaporizer crucible (7) is located in a chamber (12) which can be evacuated or flooded by means of a vacuum valve (11) (abstract). ’810 teaches that In the depiction of FIG. 4 the vaporizer crucible 7 is brought along a rail 30 into a position remote from the vaporization chamber. This takes place by movement of the vaporizer chamber 12 in the direction of arrow 39. Preferably in this position is the vaporizer crucible 7 exchanged or refilled. The upper separating valve 13 is herein closed such that the vaporizer chamber continues to be under vacuum. Herewith the vacuum is not broken. ([0033]), the crucible 7 can optionally be cleaned, refilled again and closed with valve 27 ([0037], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a rail 30 of ‘810 to the supply container 60 of ‘651, for the purpose of refilling and cleaning, as taught by ‘810 .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘651, ‘326, and ‘810, as being applied to claim 6 rejection above, further in view of Brice et al. (US 4536227, hereafter ‘227).
The combination of ‘651, ‘326, and ‘810 does not teach the limitations of:
Claim 7: wherein at least one limiting block is disposed on the first slide rail, thereby confining a slidable range of the at least one storage unit.  
	Claim 8: wherein two limiting blocks are disposed on the first slide rail and separately disposed at two sides of the at least one storage unit.  

‘227 is analogous art in the field of Apparatus For Producing A Controlled Unsaturated Vapor Pressure Of A Volatile Liquid In A Heat Treatment Chamber (title), a vaporizer 4 (abstract), deposition device (Fig. 1, col. 3, line 27). ’227 teaches that FIG. 4 shows a sliding boat device 30 which was placed in the tube 3 and was used to grow … CdxHg1-xTe from tellurium solutions of this material on cadmium telluride substrates by a sliding boat liquid phase epitaxy method. The device 30 comprises a main support 31 on which a substrate holder 32 is located by means of headed locating pins 33 which also serve as stops limiting longitudinal movement of a slider 34 (col. 5, lines 29-37).


Alternatively, claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘651 and ‘326, as being applied to claim 4 rejection above, further in view of Luo et al. (US 20190016541, hereafter ‘541).
The combination of ‘651 and ‘326 does not teach the limitations of:
Claim 6: wherein a first slide rail is further disposed in the storage chamber, and the at least one storage unit is slidably connected to the first slide rail.  
Claim 7: wherein at least one limiting block is disposed on the first slide rail, thereby confining a slidable range of the at least one storage unit.  
	Claim 8: wherein two limiting blocks are disposed on the first slide rail and separately disposed at two sides of the at least one storage unit.  

‘541 is analogous art in the field of FEED DEVICE FOR CRUCIBLE (title), the organic material in a display panel, such as some organic material on a substrate, can be formed by evaporating the organic material onto the substrate using a crucible ([0003]). ’541 teaches that referring to FIG. 1, the base 1 is provided with a translational track 11, the lengthwise direction of the translational track 11 is parallel to the lengthwise direction of the linear crucible 4; one end of the robot arm 2 is located in the translational track 11 and can slide in the translational track 11 ([0041]-[0042]).

.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘651 and ‘326, as being applied to claim 16 rejection above, further in view of Ohta (US T988002, hereafter ‘002).
In case Applicants argue that claim 19 “at an edge of the at least one evaporation crucible” has to be very close to the edge of the crucible. The combination of ‘651 and ‘326 does not teach the limitations of:
	Claim 19: wherein when the material is fed, a feeding port of the feeding guiding tube is positioned at an edge of the at least one evaporation crucible.  
	Claim 20: wherein when the material is fed, a feeding port of the feeding guiding tube is aligned with an upper surface of the at least one evaporation crucible.

‘002 is analogous art in the field of Apparatus For Forming A Vacuum Evaporating Layer On A Substrate (title). ’002 teaches that An evaporator element is positioned within a hermetic enclosure having therein a desired atmosphere. A supply receptacle containing a source material is located at a position higher than the evaporator element. A source material heater is positioned adjacent the supply receptacle for melting the source material. A duct is inclined from the supply receptacle to the evaporator element to substantially continuously supply molten source material 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged outlet location of the slope pipe 18 of ‘651 to the edge of and level with the upper surface of the crucible 52, as taught by ‘002, obviously for less splashing and/or for its suitability with predictable results, The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150211106 is cited for reservoir 430 inside of a separate vacuum chamber 420 other than deposition chamber 410 (Fig. 4). US 20180290168 is cited for material storage unit 132B inside a vacuum storage chamber 131B (Fig. 4, see also Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/           Primary Examiner, Art Unit 1716